DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.		The information disclosure statement (IDS) submitted on 02/25/2021 was filed after the mailing date of the Notice of Allowance on 02/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.		Applicant’s amendment/response/IDS filed on 02/25/2021 has been entered and made of record.
4.		Applicant has not amended any claims. Applicant has not added any new claims. Claims 12 and 19 were previously canceled. Currently, claims 1-11, 13-18, and 20 are pending. Examiner refers to the action below.

Allowable Subject Matter
5.		Claims 1-11, 13-18, and 20 are allowed.
6.		The following is an examiner’s statement of reasons for allowance: The closest prior art of Butscher et al. (U.S. patent pub. 2003/0056561 A1) discloses a robotic bending apparatus for bending archwires to a specific shape. The archwires are gripped in the apparatus bent into a configuration with force 
7.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
8.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-4650.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668                                                                                                                                                                                             
March 09, 2021